OPINION — AG — THE OPERATION OF A STEAM PLANT BY THE OKLAHOMA ORDINANCE WORKS AUTHORITY FOR THE PURPOSE OF SERVING THE PUBLIC WOULD COME WITHIN THE PURVIEW OF 17 Ohio St. 1977 Supp., 160.1 [17-160.1], THE OPERATION OF THE PLANT BY THE AUTHORITY, HOWEVER, FOR THE SOLE PURPOSE OF PRODUCING STEAM TO BE USED A RAW MATERIAL IN MANUFACTURING PROCESSES OF SELECTED INDUSTRIES LOCATED ON OR IMMEDIATELY ADJACENT TO THE PROPERTY OF THE AUTHORITY, AND NOT FOR THE PURPOSE OF SERVING THE GENERAL PUBLIC, WOULD NOT COME WITHIN THE PURVIEW OF 17 Ohio St. 1977 Supp., 160.1 [17-160.1] CITE: 60 Ohio St. 1971 165 [60-165] (GERALD E. WEIS)